HEANEY, Circuit Judge,
with whom McMILLIAN, Circuit Judge, joins,
dissenting.
I respectfully dissent. I agree with the district court that the two-parent notification requirement does not serve the state asserted interests. Indeed, it undermines those interests. The statute does not provide an exception for cases of divorce, separation, desertion or other comparable situations. It thus opens the door to creating intolerable tensions for the minor child at a time when he or she least needs additional stress. I also agree that the two-parent notification requirement cannot be saved by the court bypass procedure.
In my view, a single-parent notification requirement would withstand constitutional challenge. It would be a simple matter for the Minnesota legislature to adopt that requirement if it truly believes that a minor will benefit from the counsel of a parent.